ORDER
DYK, Circuit Judge.
The Acting Secretary of Veterans Affairs moves without opposition for (1) a stay of proceedings in this court, and (2) a remand to the United States Court of Appeals for Veterans Claims for further proceedings consistent with the Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475,114 Stat. 2096.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The Acting Secretary’s motion to remand is granted.
*755McCULLEY v. GOBER Cite as 4 Fed.Appx. 755 (Fed. Cir. 2001)
(2) The Acting Secretary’s motion to stay is moot.